 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       CHOR LAO,                                       No. 2:17-cv-2301 DB
12                        Plaintiff,
13             v.                                        ORDER
14       NANCY A. BERRYHILL, Acting
         Commissioner of Social Security,
15

16                        Defendant.
17

18            This social security action was submitted to the court without oral argument for ruling on

19   plaintiff’s motion for summary judgment and defendant’s cross-motion for summary judgment.1

20   Plaintiff’s motion argues, in part, that the Administrative Law Judge erred at step three of the

21   sequential evaluation, in rejecting plaintiff’s testimony, and by finding that plaintiff could

22   perform past relevant work. For the reasons explained below, plaintiff’s motion is granted in

23   part, the decision of the Commissioner of Social Security (“Commissioner”) is reversed, and the

24   matter is remanded for further proceedings consistent with this order.

25   ////

26   ////

27
     1
28     Both parties have previously consented to Magistrate Judge jurisdiction in this action pursuant
     to 28 U.S.C. § 636(c). (See ECF Nos. 7 & 8.)
                                                     1
 1                                   PROCEDURAL BACKGROUND

 2          In July of 2014, plaintiff filed an application for Disability Insurance Benefits (“DIB”)

 3   under Title II of the Social Security Act (“the Act”) alleging disability beginning on February 17,

 4   2014. (Transcript (“Tr.”) at 19, 154-55.) Plaintiff’s alleged impairments included right ankle,

 5   right foot, and back pain, as well as gout. (Id. at 53.) Plaintiff’s application was denied initially,

 6   (id. at 77-81), and upon reconsideration. (Id. at 84-88.)

 7          Thereafter, plaintiff requested a hearing and a hearing was held before an Administrative

 8   Law Judge (“ALJ”) on July 14, 2016. (Id. at 32-52.) Plaintiff was represented by an attorney and

 9   testified at the administrative hearing. (Id. at 32-34.) In a decision issued on September 21,

10   2016, the ALJ found that plaintiff was not disabled. (Id. at 27.) The ALJ entered the following

11   findings:

12                  1. The claimant last met the insured status requirements of the
                    Social Security Act on March 31, 2015.
13
                    2. The claimant did not engage in substantial gainful activity
14                  during the period from his alleged onset of February 17, 2014
                    through his date last insured of March 31, 2015 (20 CFR 404.1571
15                  et seq.).
16                  3. Through the date last insured, the claimant had the following
                    severe impairment: degenerative disc disease (20 CFR
17                  404.1520(c)).
18                  4. Through the date last insured, the claimant did not have an
                    impairment or combination of impairments that met or medically
19                  equaled the severity of one of the listed impairments in 20 CFR Part
                    404, Subpart P, Appendix 1 (20 CFR 404.1520(d), 404.1525 and
20                  404.1526).
21                  5. After careful consideration of the entire record, I find that,
                    through the date last insured, the claimant had the residual
22                  functional capacity to perform medium work as defined in 20 CFR
                    404.1567(c) except occasionally stooping, kneeling, crouching,
23                  crawling, and climbing stairs; no operation of motor vehicles; and
                    must avoid hazards such as unprotected heights.
24
                    6. Through the date last insured, the claimant was capable of
25                  performing past relevant work as a computer repairer. This work
                    did not require the performance of work-related activities precluded
26                  by the claimant’s residual functional capacity (20 CFR 404.1565).
27                  7. In the alternative, considering the claimant’s age, education,
                    work experience, and residual functional capacity, there were other
28                  jobs that existed in significant numbers in the national economy
                                                        2
 1                     that the claimant also could have performed (20 CFR 404.1569 and
                       404.1569(a)).
 2
                       8. The claimant was not under a disability, as defined in the Social
 3                     Security Act, at any time from February 17, 2014, the alleged onset
                       date, through March 31, 2015, the date last insured (20 CFR
 4                     404.1520(f)).

 5   (Id. at 21-27.)

 6           On October 2, 2017, the Appeals Council denied plaintiff’s request for review of the

 7   ALJ’s September 21, 2016 decision. (Id. at 1-5.) Plaintiff sought judicial review pursuant to 42

 8   U.S.C. § 405(g) by filing the complaint in this action on November 1, 2017. (ECF No. 1.)

 9                                            LEGAL STANDARD

10           “The district court reviews the Commissioner’s final decision for substantial evidence,

11   and the Commissioner’s decision will be disturbed only if it is not supported by substantial

12   evidence or is based on legal error.” Hill v. Astrue, 698 F.3d 1153, 1158-59 (9th Cir. 2012).

13   Substantial evidence is such relevant evidence as a reasonable mind might accept as adequate to

14   support a conclusion. Osenbrock v. Apfel, 240 F.3d 1157, 1162 (9th Cir. 2001); Sandgathe v.

15   Chater, 108 F.3d 978, 980 (9th Cir. 1997).

16           “[A] reviewing court must consider the entire record as a whole and may not affirm

17   simply by isolating a ‘specific quantum of supporting evidence.’” Robbins v. Soc. Sec. Admin.,

18   466 F.3d 880, 882 (9th Cir. 2006) (quoting Hammock v. Bowen, 879 F.2d 498, 501 (9th Cir.

19   1989)). If, however, “the record considered as a whole can reasonably support either affirming or

20   reversing the Commissioner’s decision, we must affirm.” McCartey v. Massanari, 298 F.3d

21   1072, 1075 (9th Cir. 2002).

22           A five-step evaluation process is used to determine whether a claimant is disabled. 20

23   C.F.R. § 404.1520; see also Parra v. Astrue, 481 F.3d 742, 746 (9th Cir. 2007). The five-step

24   process has been summarized as follows:

25                     Step one: Is the claimant engaging in substantial gainful activity? If
                       so, the claimant is found not disabled. If not, proceed to step two.
26
                       Step two: Does the claimant have a “severe” impairment? If so,
27                     proceed to step three. If not, then a finding of not disabled is
                       appropriate.
28
                                                          3
 1                     Step three: Does the claimant’s impairment or combination of
                       impairments meet or equal an impairment listed in 20 C.F.R., Pt. 404,
 2                     Subpt. P, App. 1? If so, the claimant is automatically determined
                       disabled. If not, proceed to step four.
 3
                       Step four: Is the claimant capable of performing his past work? If
 4                     so, the claimant is not disabled. If not, proceed to step five.

 5                     Step five: Does the claimant have the residual functional capacity to
                       perform any other work? If so, the claimant is not disabled. If not,
 6                     the claimant is disabled.

 7   Lester v. Chater, 81 F.3d 821, 828 n.5 (9th Cir. 1995).

 8          The claimant bears the burden of proof in the first four steps of the sequential evaluation

 9   process. Bowen v. Yuckert, 482 U.S. 137, 146 n. 5 (1987). The Commissioner bears the burden

10   if the sequential evaluation process proceeds to step five. Id.; Tackett v. Apfel, 180 F.3d 1094,

11   1098 (9th Cir. 1999).

12                                              APPLICATION

13          Plaintiff’s pending motion includes claims that: (1) the ALJ erred at step three of the

14   sequential evaluation; (2) rejected plaintiff’s testimony without a clear and convincing reason;

15   and (3) erroneously found that plaintiff could perform past relevant work.2 (Pl.’s MSJ (ECF No.

16   13) at 13-25.3)

17   I.     Step Three Error

18          Plaintiff argues that the ALJ erred at step three of the sequential evaluation by failing to

19   discuss plaintiff’s limitations as they relate to Listing 14.09 inflammatory arthritis, gout. (Id. at

20   17.) At step three of the sequential evaluation, the ALJ must determine whether a claimant’s

21   impairment or impairments meet or equal one of the specific impairments set forth in the Listings.

22   20 C.F.R. §§ 404.1520(a)(4)(iii), 416.920(a)(4)(iii). The physical and mental conditions

23   contained in the Listings are considered so severe that “they are irrebuttably presumed disabling,

24   without any specific finding as to the claimant’s ability to perform his past relevant work or any

25

26   2
      As noted below, the court finds it unnecessary to reach all of the claims found in plaintiff’s
     motion.
27

28
     3
       Page number citations such as this one are to the page number reflected on the court’s CM/ECF
     system and not to page numbers assigned by the parties.
                                                       4
 1   other jobs.” Lester, 81 F.3d at 828. The Listings were “designed to operate as a presumption of

 2   disability that makes further inquiry unnecessary.” Sullivan v. Zebley, 493 U.S. 521, 532 (1990);

 3   see also Lewis v. Apfel, 236 F.3d 503, 512 (9th Cir. 2001). If a claimant shows that his

 4   impairments meet or equal a Listing, he will be found presumptively disabled. 20 C.F.R. §§

 5   404.1525-404.1526, 416.925-416.926.

 6          The claimant bears the burden of establishing a prima facie case of disability under the

 7   Listings. See Thomas v. Barnhart, 278 F.3d 947, 955 (9th Cir. 2002). To “meet” a listed

 8   impairment, the claimant must establish that his condition satisfies each element of the listed

 9   impairment. See Zebley, 493 U.S. at 530; Tackett v. Apfel, 180 F.3d 1094, 1099 (9th Cir. 1999).

10   To “equal” a listed impairment, the claimant “must establish symptoms, signs, and laboratory

11   findings” at least equal in severity and duration to each element of the listed impairment. Id.

12          “An ALJ must evaluate the relevant evidence before concluding that a claimant’s

13   impairments do not meet or equal a listed impairment.” Lewis, 236 F.3d at 512 (citing Marcia v.

14   Sullivan, 900 F.2d 172, 176 (9th Cir. 1990) (“We hold that, in determining whether a claimant

15   equals a listing under step three of the Secretary’s disability evaluation process, the ALJ must

16   explain adequately his evaluation of alternative tests and the combined effects of the

17   impairments.”)).

18          Moreover, an “ALJ must provide a discussion of the evidence and an explanation of

19   reasoning for his conclusion sufficient to enable meaningful judicial review.” Diaz v.

20   Commissioner of Social Sec., 577 F.3d 500, 504 (3rd Cir. 2009) (quotation omitted); see also
21   Radford v. Colvin, 734 F.3d 288, 295 (4th Cir. 2013) (“The ALJ’s decision regarding the

22   applicability of Listing 1.04A is devoid of reasoning. . . . This insufficient legal analysis makes it

23   impossible for a reviewing court to evaluate whether substantial evidence supports the ALJ’s

24   findings.”).

25          Here, plaintiff alleged an impairment from gout. (Tr. at 53.) And there was evidence in

26   the record that plaintiff suffered from gout. (Id. at 273-74.) The ALJ’s discussion of all possible
27   Listings, however, consisted of the following vague and conclusory paragraph:

28   ////
                                                        5
 1                  The evidence does not support that the claimant has the severity of
                    symptoms required either singly or in combination to meet or equal
 2                  a medical Listing. No treating or examining physician has recorded
                    findings equivalent in severity to the criteria of any listed
 3                  impairment, nor does the evidence show medical findings that are the
                    same or equivalent to those of any listed impairment of the Listing
 4                  of Impairments.

 5
     (Id. at 22.) The ALJ concluded the paragraph by asserting that “[a] more detailed discussion to
 6
     support this finding follows.” (Id.) It did not. Instead, the remainder of the ALJ’s decision failed
 7
     to mention any Listing impairment.
 8
            The ALJ’s failure to discuss in detail any Listing was erroneous. See Radford v. Colvin,
 9
     734 F.3d 288, 295 (4th Cir. 2013) (ALJ erred where “he provided no explanation other than
10
     writing that he ‘considered, in particular,’ a variety of listings, including Listing 1.04A, and
11
     noting that state medical examiners had also concluded ‘that no listing was met or equaled.’”).
12
             Accordingly, the court finds that plaintiff is entitled to summary judgment with respect to
13
     the claim that the ALJ erred at step three of the sequential evaluation.
14
     II.     Plaintiff’s Subjective Testimony
15
            Plaintiff also challenges the ALJ’s treatment of plaintiff’s subjective testimony. (Pl.’s
16
     MSJ (ECF No. 13) at 19-21.) The Ninth Circuit has summarized the ALJ’s task with respect to
17
     assessing a claimant’s credibility as follows:
18
                    To determine whether a claimant’s testimony regarding subjective
19                  pain or symptoms is credible, an ALJ must engage in a two-step
                    analysis. First, the ALJ must determine whether the claimant has
20                  presented objective medical evidence of an underlying impairment
                    which could reasonably be expected to produce the pain or other
21                  symptoms alleged. The claimant, however, need not show that her
                    impairment could reasonably be expected to cause the severity of the
22                  symptom she has alleged; she need only show that it could
                    reasonably have caused some degree of the symptom. Thus, the ALJ
23                  may not reject subjective symptom testimony . . . simply because
                    there is no showing that the impairment can reasonably produce the
24                  degree of symptom alleged.
25                  Second, if the claimant meets this first test, and there is no evidence
                    of malingering, the ALJ can reject the claimant’s testimony about the
26                  severity of her symptoms only by offering specific, clear and
                    convincing reasons for doing so[.]
27
     Lingenfelter v. Astrue, 504 F.3d 1028, 1035-36 (9th Cir. 2007) (citations and quotation marks
28
                                                        6
 1   omitted). “The clear and convincing standard is the most demanding required in Social Security

 2   cases.” Moore v. Commissioner of Social Sec. Admin., 278 F.3d 920, 924 (9th Cir. 2002). “At

 3   the same time, the ALJ is not required to believe every allegation of disabling pain, or else

 4   disability benefits would be available for the asking[.]” Molina v. Astrue, 674 F.3d 1104, 1112

 5   (9th Cir. 2012).

 6          “The ALJ must specifically identify what testimony is credible and what testimony

 7   undermines the claimant’s complaints.”4 Valentine v. Commissioner Social Sec. Admin., 574

 8   F.3d 685, 693 (9th Cir. 2009) (quoting Morgan v. Comm’r of Soc. Sec. Admin., 169 F.3d 595,

 9   599 (9th Cir. 1999)). In weighing a claimant’s credibility, an ALJ may consider, among other

10   things, the “[claimant’s] reputation for truthfulness, inconsistencies either in [claimant’s]

11   testimony or between [her] testimony and [her] conduct, [claimant’s] daily activities, [her] work

12   record, and testimony from physicians and third parties concerning the nature, severity, and effect

13   of the symptoms of which [claimant] complains.” Thomas v. Barnhart, 278 F.3d 947, 958-59

14   (9th Cir. 2002) (modification in original) (quoting Light v. Soc. Sec. Admin., 119 F.3d 789, 792

15   (9th Cir. 1997)). If the ALJ’s credibility finding is supported by substantial evidence in the

16   record, the court “may not engage in second-guessing.” Id.

17          Here, the ALJ’s analysis of plaintiff’s testimony is far from clear or convincing. In this

18   regard, the ALJ’s decision recounts plaintiff’s alleged impairments, before stating:

19                  Despite his alleged impairments, he acknowledged his average day
                    included doing light housecleaning, doing little chores, and resting.
20                  He stated he was capable of walking a quarter mile, which took
                    approximately 25 to 30 minutes. He admitted he was capable of
21                  climbing 3 to 4 flights of stairs. He acknowledged he was capable of
                    lifting chairs and small tables. However, he claimed he was capable
22                  of carrying no more than 20 pounds for approximately 10 yards. He
                    stated he was capable of driving an automatic car for approximately
23                  30 to 45 minutes. He admitted he was capable of doing yard work
                    such as light cleaning including picking up trash and sweeping.
24

25
     4
       In March of 2016, Social Security Ruling (“SSR”) 16-3p went into effect. “This ruling makes
     clear what our precedent already required: that assessments of an individual’s testimony by an
26   ALJ are designed to ‘evaluate the intensity and persistence of symptoms after the ALJ finds that
     the individual has a medically determinable impairment(s) that could reasonably be expected to
27   produce those symptoms,’ and not to delve into wide-ranging scrutiny of the claimant’s character
28   and apparent truthfulness.” Trevizo v. Berryhill, 871 F.3d 664, 679 (9th Cir. 2017) (quoting SSR
     16-3p) (alterations omitted). The decision here was rendered on September 21, 2016. (Tr. at 27.)
                                                       7
 1                     When experiencing foot and ankle pain, he alleged he becomes
                       unable to walk without a crutch.
 2
                       Despite his alleged impairments, the claimant has engaged in a
 3                     somewhat normal level of daily activity and social interaction as
                       noted herein. These daily activities support the residual functional
 4                     capacity. Moreover, some of the physical and mental abilities and
                       social interactions required in order to perform these activities are the
 5                     same as those necessary for obtaining and maintaining employment.

 6                     Further, the claimant made similar allegations and admissions as
                       noted above at the hearing. The claimant also testified he took his
 7                     GED in English. He admitted he also had a commercial driver’s
                       license, which he took the test in English. He described he lived with
 8                     his wife. Despite alleging difficulties, the claimant stated he was
                       capable of driving a 1996 Camry. He claimed he required using
 9                     crutches almost every day for approximately one year. He
                       acknowledged he was capable of getting dressed while sitting on the
10                     edges of the bed and bathing.

11                     I have analyzed the claimant’s allegations pursuant to SSR 96-4p,
                       and have found they are not consistent with the objective medical
12                     evidence. The claimant’s ability to participate in such activities
                       undermined the claimant’s allegations of disabling functional
13                     limitations. I also find the medical evidence of record as discussed
                       below does not support the claimant’s allegations.
14
                       After careful consideration of the evidence, I find that the claimant’s
15                     medically determinable impairment could reasonably be expected to
                       cause the alleged symptoms; however, the claimant’s statements
16                     concerning the intensity, persistence and limiting effects of these
                       symptoms are not entirely consistent with the medical evidence and
17                     other evident in the record for the reasons explained in this decision.

18
     (Tr. at 22-23.)
19
            The ALJ’s reasoning is both unclear and flawed. In this regard, it must be acknowledged
20
     that
21
                       [t]he critical differences between activities of daily living and
22                     activities in a full-time job are that a person has more flexibility in
                       scheduling the former than the latter, can get help from other persons
23                     . . . and is not held to a minimum standard of performance, as she
                       would be by an employer. The failure to recognize these differences
24                     is a recurrent, and deplorable, feature of opinions by administrative
                       law judges in social security disability cases.
25
     Bjornson v. Astrue, 671 F.3d 640, 647 (7th Cir. 2012); see also Vertigan v. Halter, 260 F.3d
26
     1044, 1050 (9th Cir. 2001) (“This court has repeatedly asserted that the mere fact that a plaintiff
27
     has carried on certain daily activities, such as grocery shopping, driving a car, or limited walking
28
                                                           8
 1   for exercise, does not in any way detract from her credibility as to her overall disability. One

 2   does not need to be utterly incapacitated in order to be disabled.”).

 3          Moreover, “‘[c]redibility findings must have support in the record, and hackneyed

 4   language seen universally in ALJ decisions adds nothing.’” Treichler v. Commissioner of Social

 5   Sec. Admin., 775 F.3d 1090, 1103 (9th Cir. 2014) (quoting Shauger v. Astrue, 675 F.3d 690, 696

 6   (7th Cir. 2012)). As the Ninth Circuit has repeatedly explained,

 7                  [t]o discredit a claimant’s symptom testimony when the claimant has
                    provided objective medical evidence of the impairments which might
 8                  reasonably produce the symptoms or pain alleged and there is no
                    evidence of malingering, the ALJ must give “specific, clear, and
 9                  convincing reasons for rejecting” the testimony by identifying
                    “which testimony the ALJ found not credible” and explaining “which
10                  evidence contradicted that testimony.”
11   Laborin v. Berryhill, 867 F.3d 1151, 1155 (9th Cir. 2017) (quoting Brown-Hunter v. Colvin, 806

12   F.3d 487, 489, 494 (9th Cir. 2015)) (alteration omitted).

13          Here, the ALJ did not identify which testimony was found not credible or explain what

14   evidence contradicted that testimony. Instead, the ALJ simply relied on vague references to “a

15   somewhat normal level of daily activity and social interaction as noted herein.” (Tr. at 23.) The

16   vague reference to inconsistency “with the objective medical evidence,” without any citations or

17   explanation. (Id.) And on inconsistency with unidentified “other evidence in the record for the

18   reasons explained [elsewhere] in th[e] decision.” (Id.)

19          Accordingly, plaintiff is also entitled to summary judgment on the claim that the ALJ’s

20   treatment of plaintiff’s testimony constituted error.
21   III.   Past Relevant Work

22          Plaintiff argues that the ALJ committed error by finding that plaintiff “has past relevant

23   work.” (Pl.’s MSJ (ECF No. 13) at 23.) Specifically, plaintiff argues that the Vocational

24   Expert’s (“VE”) testimony established that plaintiff cannot perform past relevant work “as a

25   computer repairer without retraining and because he cannot perform it physically.” (Id. at 24.)

26          The VE’s testimony, however, was that the computer repairer job was a medium duty
27   occupation, and that if plaintiff were limited to “light duty work,” plaintiff could not do that work

28   without retraining. (Tr. at 48-49.) The ALJ found that plaintiff had the residual functional
                                                        9
 1   capacity to perform medium work. (Id. at 22.)

 2            Accordingly, the court finds that plaintiff is not entitled to summary judgment on this

 3   claim.

 4                                              CONCLUSION

 5            After having found error, “‘[t]he decision whether to remand a case for additional

 6   evidence, or simply to award benefits[,] is within the discretion of the court.’”5 Trevizo v.

 7   Berryhill, 871 F.3d 664, 682 (9th Cir. 2017) (quoting Sprague v. Bowen, 812 F.2d 1226, 1232

 8   (9th Cir. 1987)). A case may be remanded under the “credit-as-true” rule for an award of benefits

 9   where:

10                   (1) the record has been fully developed and further administrative
                     proceedings would serve no useful purpose; (2) the ALJ has failed to
11                   provide legally sufficient reasons for rejecting evidence, whether
                     claimant testimony or medical opinion; and (3) if the improperly
12                   discredited evidence were credited as true, the ALJ would be
                     required to find the claimant disabled on remand.
13

14   Garrison v. Colvin, 759 F.3d 995, 1020 (9th Cir. 2014).

15            Even where all the conditions for the “credit-as-true” rule are met, the court retains

16   “flexibility to remand for further proceedings when the record as a whole creates serious doubt as

17   to whether the claimant is, in fact, disabled within the meaning of the Social Security Act.” Id. at

18   1021; see also Dominguez v. Colvin, 808 F.3d 403, 407 (9th Cir. 2015) (“Unless the district court

19   concludes that further administrative proceedings would serve no useful purpose, it may not

20   remand with a direction to provide benefits.”); Treichler v. Commissioner of Social Sec. Admin.,
21   775 F.3d 1090, 1105 (9th Cir. 2014) (“Where . . . an ALJ makes a legal error, but the record is

22   uncertain and ambiguous, the proper approach is to remand the case to the agency.”).

23            Here, the court cannot say that further proceedings would serve no useful purpose.

24

25
     5
       Given the errors already identified the court finds it unnecessary to reach plaintiff’s remaining
     claims. See Janovich v. Colvin, No. 2:13-cv-0096 DAD, 2014 WL 4370673, at *7 (E.D. Cal.
26   Sept. 2, 2014) (“In light of the analysis and conclusions set forth above, the court need not
     address plaintiff’s remaining claims of error.”); Manning v. Colvin, No. CV 13-4853 DFM, 2014
27   WL 2002213, at *2 (C.D. Cal. May 15, 2014) (“Because the Court finds that the decision of the
28   ALJ must be reversed on the basis of the stooping limitation, the Court need not address
     Plaintiff’s remaining contentions.”).
                                                        10
 1   Further proceedings would allow the ALJ to properly evaluate the applicability of a Listing

 2   impairment and plaintiff’s testimony. Moreover, in the court’s view, the record as a whole

 3   creates serious doubt as to whether the plaintiff is, in fact, disabled within the meaning of the

 4   Social Security Act. Although the ALJ committed the above errors, those errors could be

 5   remedied in a manner that would not result in a finding of plaintiff’s disability.

 6           Accordingly, IT IS HEREBY ORDERED that:

 7           1. Plaintiff’s motion for summary judgment (ECF No. 13) is granted in part and denied in

 8   part;

 9           2. Defendant’s cross-motion for summary judgment (ECF No. 16) is granted in part and

10   denied in part;

11           3. The Commissioner’s decision is reversed;

12           4. This matter is remanded for further proceedings consistent with the order; and

13           5. The Clerk of the Court shall enter judgment for plaintiff, and close this case.

14   Dated: March 21, 2019
15

16

17

18

19

20
21

22

23
     DLB:6
24   DB\orders\orders.soc sec\lao2301.ord
25

26
27

28
                                                       11
